Citation Nr: 0010061	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  92-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Thomas Bennett Wilson, III, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that, in pertinent part, found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder. 

In October 1994, the Board reopened the veteran's claim for 
service connection for a back disorder based on the 
submission of new and material evidence and denied the claim 
on the merits.  The veteran appealed to United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court).  In a March 1997 order, the Court, 
in part, vacated the Board's October 1994 decision and 
remanded the case, noting that the Board may seek any other 
evidence it thinks is necessary to the resolution of the 
veteran's claim.  

In February 1998, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 38 
C.F.R. §§ 3.328, 20.901(d) (1999).  After the opinion was 
received at the Board, the appellant was provided a copy and 
60 days to submit any additional evidence or argument in 
response to the opinion.  38 C.F.R. § 20.903 (1999).  His 
attorney responded with written argument and additional 
medical evidence.

The Board remanded the case in June 1998 for additional 
medical records and VA examination of the veteran.  The 
requested development has been completed to the extent 
necessary.  The Board now proceeds with its review of the 
appeal.



FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's current back disorder(s) has not been shown 
to be related to any inservice disease or injury.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The veteran is not entitled to service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records reveal that the veteran complained of 
a cold, sore throat, and a stiff neck with pain on movement 
in November 1965.  In the emergency room, he was given 
several diagnostic tests, including a lumbar puncture (spinal 
tap) to rule out spinal meningitis.  Ten days later, he was 
discharged to duty with a notation that his headache was 
secondary to the lumbar puncture.  

Copies of the letters from the veteran's relatives to the 
veteran while he was in service refer to the veteran's being 
in the hospital prior to December 1965.

In July 1968, the veteran was involved in a car accident.  
His car struck a pole.  The ambulance report documents a 
possible lower back injury.  The veteran presented to the 
emergency room with abrasions of the left ankle, lumbar area, 
lateral aspect of the right thigh, and right elbow.  His 
complaints included pain in lumbosacral spine with radiation 
over area of the bruise.  Neurological examination was 
normal.  There were bruises over the lumbosacral spine with 
tenderness and pain, and swelling over the lateral epicondyle 
of the right humerus.  The assessment was rule out fracture 
of the right lateral epicondyle in the humerus and rule out 
fracture of the lumbosacral vertebra.  Follow-up x-rays of 
the lumbosacral spine, pelvis, and right elbow were normal.

On service separation examination in October 1968, the 
veteran was in good health and had no complaints.  
Examination of the spine was normal.

The veteran originally claimed entitlement to service 
connection for a back disorder in July 1969.  He stated that 
the condition had its onset during active service in 1965.  
In August 1970, he reported that he injured his back in a 
skiing accident and was hospitalized for about one week 
during active service.

In support of his claim, the veteran provided a statement 
from the Department or Revenue Motor Vehicle Division showing 
proof of the car accident on July 19, 1968.

Private medical records from Dr. Boardman showed that the 
veteran was seen for complaints of lumbar pain between the L3 
and L5 in January 1970.  He stated that his back pain was 
getting worse.  Physical examination was essentially normal.  
X-rays were normal and there was no evidence of fracture or 
subluxation.  A diagnosis of back sprain was rendered.  

On VA examination in September 1970, the veteran reported 
that his back condition started during basic training after 
undergoing a spinal tap.  He also described his inservice 
automobile accident when he injured the right side of his 
body, i.e., the right thigh and right elbow.  X-rays of the 
spine showed lumbar vertebral bodies and intervertebral disc 
spaces and alignment normal throughout.  X-rays of the left 
ankle and right elbow were also normal.  Physical examination 
was essentially negative.  The examiner diagnosed low back 
strain and residuals by history only and history of injury to 
the right elbow, right thigh and left ankle with no 
residuals.  

Private medical records from Dr. Boardman showed that the 
veteran sought treatment for pain in the cervical and 
thoracic spine after being involved in an automobile accident 
in April 1982.  X-rays of the cervical and thoracic spine 
were negative.  The disc spaces were normal.  The assessment 
was muscle contusion and strain.

At a personal hearing in December 1991, the veteran testified 
as to the 1965 hospitalization, the 1968 automobile accident, 
and his subsequent back problems.  He stated that as a result 
of the car accident his body hit and tore the passenger-side 
car door off the hinges.  

In a statement dated January 1992, Stephen G. Lingbeck, D.C., 
opined that the veteran's back condition was caused by the 
inservice 1968 automobile accident.  He stated that:

In that accident [the veteran] injured his 
right shoulder, right hip, neck, lower back, 
midback and upper back.  Over the intervening 
years his physical condition as a result of 
these injuries has progressively deteriorated 
and has restricted both his work and home 
activities . . . . The diagnosis for [the 
veteran's] condition is a moderate/severe 
chronic cervical, thoracic, and lumbar 
sprain/strain complicated my multiple levels 
of subluxation, chronic paraspinal muscle 
spasm, degenerative osteoarthritis, and 
moderate loss of L4-5 and L5-S1 disc height 
and is associated with frequent moderate right 
hip and leg radicular pain, moderate/severe 
right shoulder and arm radicular pain, and 
frequent severe suboccipital and frontal 
headaches.  In my opinion the injuries that 
resulted from this accident on 7-19-68 have 
left Mr. [redacted] with a permanent partial 
disability. 
 
A December 1992 written statement from one of the veteran's 
co-workers indicated that the veteran had difficulty painting 
houses due to low back symptomatology.

In a March 1993 statement, Dr. Lingbeck reiterated his 
previous contention that the automobile accident caused the 
veteran's back condition.  Radiographic findings included 
cervical spine degenerative joint disease including facet 
arthrosis and osteophytic spurring and uncinate degeneration; 
right elbow degenerative changes and osteophytic spur 
formation; multi-level lumbar disc degeneration and spur 
formation; mild right knee degenerative changes and spur 
formation; lumbar facet arthrosis; moderate loss of L4-L5 
vertical disc height; and mild loss of C5-C6 vertical disc 
height.

A VA medical examination in May 1993 yielded a diagnosis of 
mild scoliosis and spondyloarthritis of the dorsal and lumbar 
spine.  X-rays of the right elbow showed a faint opacity 
overlying the anterior joint space which may represent an 
artifact.  At that time, the veteran reported that he was 
ejected from the car during his inservice automobile accident 
in 1968 and injured his right elbow, right shoulder, neck and 
upper back.  He reportedly injured his left ankle and right 
knee in a skiing accident during service.

On VA examination in June 1993, the veteran was diagnosed as 
having chronic low back pain syndrome due to lumbar strain 
and lateral epicondylitis of the right elbow with no evidence 
of fracture.  There was no objective evidence of shoulder 
disease. 

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and in 
February 1998 requested an IME opinion.  In February 1998, 
Mark D. Brown, M.D., Ph.D., a professor and chairman at the 
University of Miami School of Medicine, Department of 
Orthopedics and Rehabilitation, provided an expert medical 
opinion in response to a specific Board request.  The 
physician stated, in pertinent part:

I have reviewed the extensive VA medical 
records of the veteran dating from October of 
1965 until your letter of February 5, 1998.  
The last extensive physical examination, 
including x-rays, was performed on the veteran 
on May 19, 1993 by [a VA doctor].  Subsequent 
to that examination, all the additional 
records are of a medical/legal nature.  [The 
VA doctor's] diagnosis, based upon his 
extensive history and physical examination and 
x-ray examination, was mild scoliosis and 
spondyloarthritis of the dorsal and lumbar 
spine.  These findings are consistent with 
normal aging changes of the spine. Chronic 
intermittent back pain of the nature of which 
the veteran has suffered through the years is 
also a common complaint.  However, the veteran 
claims that this was secondary to a spinal 
puncture in 1965 to diagnose possible 
meningitis.  He had what sounds like a typical 
spinal headache, secondary to the spinal 
puncture, for ten days afterwards.  Within 
reasonable medical probability, his subsequent 
complaints of back pain are not related to the 
spinal puncture or subsequent spinal headache.

In July of 1968 the veteran was involved in a 
motor vehicle accident where he was thrown 
from the car and although he sustained no 
fractures, or neurologic deficit, he did have 
bruising.  His subsequent back pain complaints 
are alleged by him to be related to this motor 
vehicle accident.  In October of 1968 when he 
was discharged from the military, he did not 
have complaints of back pain, and had a normal 
back exam.

It is my opinion that although he was involved 
in a serious motor vehicle accident and was, 
according to [the VA doctor's] history, 
ejected from the vehicle, he did not have 
subsequent continuous and progressive problems 
related to the accident.  In fact, his 
subsequent history of intermittent benign 
idiopathic low back pain is of the variety 
that one would expect in approximately 60% of 
the human population.  In fact, his x-rays in 
1993 did not show a progressive deterioration 
of the discs, and/or evidence of previous 
fracture, some findings we would look for to 
relate his symptoms to the motor vehicle 
accident in July of 1968. 
 
In April 1998, Dr. Lingbeck provided a written statement, 
after reviewing some of the veteran's medical records.  
Additional x-rays were taken in March 1998, showing 
degenerative joint disease of the cervical spine including 
osteophytic spurring and facet arthrosis at multiple levels; 
degenerative joint disease (osteophytic spurring) at multiple 
levels of the thoracic spine; degenerative disc disease at 
L4-L5 and L5-S1 with moderate loss of vertical disc height; 
degenerative joint disease of the lumbar spine at multiple 
levels; mild loss of C5-C5 vertical disc height; moderate 
elbow osteophytic spur; and mild right knee degeneration and 
spur formation.  Dr. Lingbeck stated that it took many years 
following a traumatically induced injury for degenerative 
changes to appear radiographically.  It was his opinion that 
the x-ray findings and examination results of the veteran's 
spine were clinically consistent with a traumatically induced 
longstanding injury rather than part of what would be 
considered the normal aging process.  He stated that the 
veteran suffered from permanent partial disability as a 
result of the November 1965 spinal tap and July 1968 
automobile accident.

A VA orthopedic specialist examined the veteran in May 1999.  
The doctor reviewed the claims file and recounted the 
veteran's medical history.  On review of the x-rays of the 
veteran's spine taken in 1993, the doctor stated that they 
were essentially within normal limits for a 46-year-old man.  
After physical examination, the doctor diagnosed low back 
pain with degenerative disc disease at L5-S1.  The doctor 
stated that based on review of the medical records, 
examination of the veteran and available x-rays, it was his 
opinion that the veteran had idiopathic low back pain of 
undetermined etiology possibly related to degenerative disc 
disease at L5-S1.  The doctor was unable to relate the low 
back pain to any inservice incident as examination of the 
spine was normal on separation from service in 1968 and post-
service x-rays in 1970, 1982 and 1993 were essentially 
normal.  The doctor further concluded that:  

I do not think that the veteran is suffering 
from arthritis of the lumbar spine that would 
be related to the motor vehicle accident or 
the spinal tap while in the service, nor do I 
think the minimal changes of the x-rays of the 
thoracic spine are due to the motor vehicle 
accident of 1968.  These changes are minimal 
and would appear to be age related, and I 
would concur with the opinion of Dr. Mark 
Brown.  Xrays [sic] taken today do show slight 
increased narrowing of the L5-S1 disc space 
from xray [sic] of the lumbar spine taken in 
1993.  These changes I believe are age related 
and not related to any incident within the 
armed services. 

An acquaintance of the veteran provided a written statement 
indicating that he picked the veteran up at the hospital 
after in 1968 automobile accident, at which time he appeared 
bruised and scraped and had difficulty walking.  The 
acquaintance also described the severity of the automobile 
accident.

In August 1999, Dr. Lingbeck provided an additional written 
statement indicating that he reviewed the veteran's most 
recent May 1999 lumbar spine x-rays and that these x-ray 
findings reaffirmed his earlier opinions concerning the 
etiology of the veteran's back disorders.  Dr. Lingbeck 
indicated that the veteran's multi-area injuries (i.e., of 
the back, neck, elbow, shoulder, ankle, etc.) were not the 
result of normal aging but had a traumatic cause.  He stated 
that aging affects the entire body and not just specified 
areas as in the veteran's case. 

X-rays of the veteran's lumbar spine taken in March 1998 by 
Dr. Lingbeck were thereafter associated with the claims 
folder and provided to the VA doctor who examined the veteran 
in May 1999, in addition to an x-ray report from May 1999 and 
the August 1999 statement from Dr. Lingbeck.  In an October 
1999 addendum to his prior report, the VA doctor stated that 
review of this additional evidence did not change his 
previous opinion as to the date of onset and etiology of the 
veteran's back disorder.


II.  Legal analysis

A.  Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1999).  Service connection for arthritis may 
be established based on a legal "presumption" by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran's claim for service connection for a back 
disorder is plausible.  Medical evidence associated with the 
veteran's claims file showed he has a current back 
disorder(s).  Dr. Lingbeck has related the veteran's current 
back disorder(s) to his inservice spinal tap and automobile 
accident.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  In this case, the RO obtained the veteran's 
treatment records and he was provided VA examinations.  An 
IME opinion was also obtained.  There is no indication of 
additional records which the RO failed to obtain.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, no further development is required. 


B.  Merits of the claim 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

With regard to the sufficiency of the claim on the merits, 
service medical records show that the veteran underwent a 
spinal tap in 1965 and injured his lumbar area in an 
automobile accident in 1968.  Further, the existence of a 
current back disorder(s), recently diagnosed as 
spondyloarthritis of the dorsal and lumbar spine and low back 
pain with degenerative disc disease at L5-S1, is not in 
dispute.  It was first diagnosed by Dr. Lingbeck in 1992, 
approximately 24 years following the veteran's separation 
from active service.  Despite earlier complaints of back 
symptomatology, private and VA x-rays of the spine in 1970 
and 1982 were normal.  Low back strain and residuals by 
history only was diagnosed on VA examination in September 
1970.  Physical examination was essentially normal at that 
time.

The record includes some medical evidence pertaining to a 
link between the current back disorder(s) and the veteran's 
injuries during military service that is favorable to the 
veteran's claim and some that is not favorable, and the Board 
must assess the probative weight of this evidence in 
rendering a decision.  To this end, the Board must analyze 
the credibility and probative value of the evidence, account 
for evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the veteran.

Evidence in support of the veteran's claim includes the 
statements of Dr. Lingbeck, who began treating the veteran in 
approximately 1992.  Among the evidence not favorable to the 
veteran's claim are the opinions of the IME in February 1998 
and of the VA orthopedic specialist who examined the veteran 
in May 1999.

The Board finds as fact that the veteran has current back 
disorder(s) and that he sustained inservice injuries to his 
low back.  However, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
the current disability(ies) because the medical evidence 
favorable to a link between the inservice injuries and the 
current disability is less persuasive than the medical 
evidence that rules out such a connection.  

The Board so concludes because the IME and VA orthopedic 
specialist's opinions are based on a review and discussion of 
the complete medical evidence of record.   These doctors 
specifically ruled out a connection between the current back 
disorder(s) and the inservice injuries based of the results 
of radiographic findings.  

It does not appear from Dr. Lingbeck's statements that he 
reviewed the veteran's inservice treatment records.  He did 
not specifically refer to objective findings in these records 
and his statements appear to be misinformed.  For example, he 
states that the veteran suffered neck, right shoulder, right 
hip, right ankle, and right knee injuries in his July 1968 
automobile accident.  However, the inservice medical records 
show no complaints or findings of any such injuries at the 
time of the accident.  The Board assigns more probative 
weight to these records as they are contemporaneous with the 
event and, therefore, more reliable.  Moreover, Dr. Lingbeck 
reported in August 1999 that the veteran's multi-area 
injuries (i.e., of the back, neck, elbow, shoulder, ankle, 
etc.) were not the result of normal aging but had a traumatic 
cause.  He stated that aging affects the entire body and not 
just specified areas as in the veteran's case.  However, 
there have no objective medical findings of right shoulder or 
right ankle joint pathology.  Nor, as noted above, do the 
service medical records show that the veteran injured his 
neck, shoulder or right ankle at the time of the 1968 
automobile accident.  Dr. Lingbeck appears to be basing his 
opinion upon statements from the veteran that he sustained 
such injuries in 1968, which the Board finds not believable 
based on the other evidence of record.  The service medical 
records show only that the veteran injured only his left 
ankle, lumbar area, lateral aspect of the right thigh, and 
right elbow in the 1968 accident.  Based upon these 
inconsistencies, the Board finds that Dr. Lingbeck's 
statements concerning the etiology of the veteran's back 
disorder(s) are of diminished probative value.

The Board also assigns less probative weight to the 
statements of Dr. Lingbeck (a chiropractor) when viewed in 
light of his and the IME's and May 1999 VA doctor's 
respective medical expertise.  The IME and May 1999 VA doctor 
are specialists in orthopedics, practitioners in a medical 
discipline which the Board believes is more qualified to 
address the etiology of the veteran's back disorder(s).  
Their opinions and based on review of the entire claims file 
with detailed rationale, and are found to be persuasive when 
considered with the rest of the evidence of record.  Further, 
the opinion by the VA doctor who examined the veteran in May 
1999 provides corroborative medical evidence of the IME's 
opinion, evidence which forms a medical consensus that 
veteran's current back disorder(s) is not a residual of the 
inservice spinal tap or automobile accident.  

Any contentions by the veteran that his back disorder(s) is 
somehow related to the inservice spinal tap and automobile 
accident are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a back disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999). 

  


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

